Citation Nr: 1608560	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  15-36 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for residuals of a stroke, to include as secondary to service-connected coronary artery disease, status post coronary artery bypass graft and a residual shrapnel wound to the scalp with scar.

2.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.

3.  Whether the reduction in the disability rating for prostate cancer from 100 percent to 40 percent was proper.

4.  Entitlement to a rating in excess of 60 percent for coronary artery disease, status post coronary artery bypass graft.

5.  Entitlement to a rating in excess of 30 percent for left knee osteoarthritis, status post total knee replacement.

6.  Entitlement to a rating in excess of 10 percent for right knee osteoarthritis.
7.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss.

8.  Entitlement to a rating in excess of 10 percent for a residual shrapnel wound to the scalp with scar.

9.  Entitlement to a rating in excess of 10 percent for residuals of a shell fragment wound to the right arm with scar and metallic foreign bodies.

10.  Entitlement to a compensable rating for impotence.

11.  Entitlement to a compensable rating for substernal chest and right upper thigh scars.

12.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

13.  Entitlement to a certificate of eligibility for an automobile and/or specially adapted equipment. 

		
REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

B. Elwood, Counsel






INTRODUCTION

The Veteran served on active duty from March 1954 to September 1973, which includes service in the Republic of Vietnam.  He received the Bronze Star Medal with Device, Purple Heart Medal, and Combat Action Ribbon.

These matters come before the Board of Veterans' Appeals (Board) from September 2012 and April 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the September 2012 decision, the RO made the following determinations: reduced the disability rating for prostate cancer from 100 percent to 40 percent, effective from December 1, 2012; denied entitlement to a rating in excess of 60 percent for coronary artery disease, status post coronary artery bypass graft; denied entitlement to a rating in excess of 30 percent for left knee osteoarthritis, status post total knee replacement; denied entitlement to ratings in excess of 10 percent for right knee osteoarthritis, bilateral hearing loss, a residual shrapnel wound to the scalp with scar, and residuals of a shell fragment wound to the right arm with scar and metallic foreign bodies; denied entitlement to compensable ratings for impotence and substernal chest and right upper thigh scars; and denied entitlement to a TDIU.

In the April 2014 decision, the RO denied the Veteran's petition to reopen a claim of service connection for status post cerebrovascular accident as new and material evidence had not been submitted, denied entitlement to service connection for PTSD with depression, and denied entitlement to a certificate of eligibility for an automobile and/or specially adapted equipment. 

In November 2015, the Board granted a motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900 (c) (2015).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

The issues of entitlement to service connection for a psychiatric disability and residuals of a stroke, entitlement to increased ratings for coronary artery disease (status post coronary artery bypass graft), left knee osteoarthritis (status post total knee replacement), right knee osteoarthritis, and residuals of a shell fragment wound to the right arm with scar and metallic foreign bodies, entitlement to a TDIU, and entitlement to a certificate of eligibility for an automobile and/or specially adapted equipment are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim of service connection for residuals of a stroke was originally denied in a September 2008 rating decision on the basis that there was no medical evidence that this disability had its onset in service, had its onset in the year immediately following service, or was otherwise the result of service; the Veteran did not appeal this decision within one year of its issuance and new and material evidence was not received within that year.

2.  Evidence received since the September 2008 RO decision includes information that was not previously considered and which relates to an unestablished fact necessary to substantiate the claim of service connection for residuals of a stroke, the absence of which was the basis of the previous denial.

3.  At the time of the September 2012 decision which reduced the rating for prostate cancer, the residuals of the Veteran's prostate cancer included urinary frequency with awakening at night to void 4 to 5 or more times per night and a daytime voiding interval of between 1 and 3 hours; the Veteran had not received any surgical, X-ray, antineoplastic chemotherapy, or any other therapeutic procedure for prostate cancer since 2008 radiation therapy; there was no local reoccurrence or metastasis of the prostate cancer and the Veteran did not experience any associated urinary tract infection, renal dysfunction, obstructed voiding, or urine leakage requiring the use of an appliance or the wearing of absorbent materials which had to be changed more than 4 times per day.

4.  The Veteran has at worst level I hearing loss in the right ear and level IV hearing loss in the left ear.

5.  Resolving reasonable doubt in the Veteran's favor, his residual shrapnel wound to the scalp with scar is at least 13 centimeters in length and has a depressed surface contour on palpation; the scar has not been associated with any other characteristics of disfigurement, there is no credible evidence of any scar pain, and the scar has not had any other disabling effects.

6.  The Veteran's substernal chest and right upper thigh scars are manifested by a painful right thigh scar; the chest scar is not painful and neither scar is deep, nonlinear, unstable, or associated with any other disabling effects.

7.  The Veteran's erectile dysfunction is manifested by loss of erectile power without any penile deformity.


CONCLUSIONS OF LAW

1.  The RO's September 2008 rating decision that denied the claim of service connection for residuals of a stroke is final.  38 U.S.C.A. § 7105(d)(3) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2015).

2.  The evidence received since the September 2008 RO decision is new and material and sufficient to reopen the claim of service connection for residuals of a stroke.  38 U.S.C.A. §§ 5107(b), 5108 (West 2014); 38 C.F.R. § 3.156(a).

3.  The criteria for reduction in the disability rating for prostate cancer from 100 percent to 40 percent were met, effective from December 1, 2012.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.105(e), 3.321(b)(1), 3.343(a), 4.1, 4.2, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Codes (DCs) 7527, 7528 (2015).   

4.  The criteria for a rating in excess of 10 percent for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.21, 4.85, 4.86, Diagnostic Code (DC) 6100 (2015).

5.  The criteria for a 30 percent rating (but no higher) for a residual shrapnel wound to the scalp with scar are met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.21, 4.118, Diagnostic Codes (DC) 7800-7805 (2015).

6.  The criteria for a 10 percent rating (but no higher) for substernal chest and right upper thigh scars are met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.21, 4.118, Diagnostic Codes (DC) 7800-7805.

7.  The criteria for a compensable rating for impotence are not met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.21, 4.31, 4.115b, Diagnostic Code (DC) 7522 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The VCAA applies to "claims" and "claimants."  See Id.  The appeal as to the rating reduction for prostate cancer arises from actions initiated by the RO under the requirements of regulations discussed below.  The rating reduction and appeal did not arise from a "claim."  Hence, the VCAA is not applicable with respect to this issue.

In light of the Board's favorable decision in reopening the claim of service connection for residuals of a stroke, the claim is substantiated and there are no further VCAA duties as to this issue.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).
With respect to the claims for increased ratings for bilateral hearing loss, a residual shrapnel wound to the scalp with scar, impotence, and substernal chest and right upper thigh scars, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in January 2012, the RO notified the Veteran of the evidence needed to substantiate his claim for increased ratings for bilateral hearing loss, a residual shrapnel wound to the scalp with scar, impotence, and substernal chest and right upper thigh scars.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The claimant's veteran status has been substantiated.  He was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the January 2012 letter.  

The Court held in Vazquez-Flores v. Peake that 38 U.S.C.A § 5103(a) requires, at a minimum, that the Secretary notify the Veteran that, to substantiate an increased rating claim, the Veteran must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).
Additionally, the Veteran must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.

Furthermore, the Court directed that as with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation-e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id.

The January 2012 letter told the Veteran that evidence of worsening could substantiate the increased rating claim.  He was notified in the letter that medical or lay evidence could be submitted to substantiate his increased rating claim and was provided with specific examples.  The January 2012 letter also stated that the Veteran could submit statements from individuals who could describe the manner in which his disabilities had worsened.

The January 2012 letter explained that disability ratings are determined by applying VA's rating schedule under which the RO would assign an evaluation rating from 0 to 100 percent, and that it would consider evidence of the nature of the symptoms of the conditions, their severity and duration, and their impact upon employment.  Thus, the duty to notify has been satisfied in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records and all of the identified relevant post-service VA treatment records.  The Veteran has not identified any specific relevant post-service private medical treatment for bilateral hearing loss, a residual shrapnel wound to the scalp with scar, impotence, or substernal chest and right upper thigh scars and he has not submitted any release form so as to allow VA to obtain any relevant private treatment records.  VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C.A. § 5103A(b); See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not always a one-way street); 38 C.F.R. §§ 3.159(c)(1)(i), (c)(2)(i)  (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records).  As the Veteran has not identified any specific relevant private treatment records or submitted the appropriate release form to allow VA to obtain private treatment records, VA has no further duty to attempt to obtain any additional treatment records with respect to the increased rating issues being decided herein.  In addition, the Veteran was afforded VA examinations to assess the severity of his service-connected bilateral hearing loss, a residual shrapnel wound to the scalp with scar, impotence, and substernal chest and right upper thigh scars and the reports of these examinations are adequate for rating purposes.   

A VA audiology examiner is required to fully describe the functional effects caused by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447, 454 (2007).  In Martinak, the Court held that this duty was fulfilled where the examiner recorded the Veteran's complaints that hearing loss and tinnitus interfered with sleep.  Id.

The examiner who conducted a September 2012 VA audiologic examination noted that the Veteran's hearing problems included hearing loss and tinnitus.  During the examination, the Veteran reported that as a result of his hearing loss he was unable to hear what people were saying and that he could hear noise, but could not make out the words that were being spoken (especially if the speaker was a young lady).  Hence the functional effects of the Veteran's hearing disability were considered.
The September 2012 VA examination was otherwise adequate for rating purposes, as it included pure tone audiometry and speech discrimination tests in accordance with 38 C.F.R. § 4.85.  The examination report also included an opinion as to the severity of the Veteran's hearing loss.  For instance, the examination report indicates that the Veteran had sensorineural hearing loss in the frequency range of 500 to 4,000 Hertz bilaterally.  

Also, although the most recent VA examinations for the Veteran's service-connected bilateral hearing loss, impotence, scalp scar, and substernal chest and right upper thigh scars took place in 2012 and 2014, he has not reported any changes in his disabilities since that time, and the record does not otherwise suggest any changes.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time does not trigger need for a new VA examination, absent evidence of a change in the disability).  Thus, new VA examinations for these disabilities need not be conducted.

Analysis

I. Petition to Reopen

Generally, an RO decision denying a claim which has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material. Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

In this case, the RO initially denied the Veteran's claim of service connection for residuals of a stroke in a September 2008 rating decision on the basis that there was no medical evidence that this disability had its onset in service, had its onset in the year immediately following service, or was otherwise the result of service.  Specifically, the RO explained that the Veteran was not diagnosed as having a stroke in service, at the time of his separation from service, or within a year of his separation from service and that there was no evidence that his stroke was otherwise incurred in or caused by service.

The Veteran was notified of the RO's September 2008 decision, he did not appeal the decision within one year of its issuance, and new and material evidence was not received within that year.  Therefore, the September 2008 decision became final.  See 38 U.S.C.A. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

Pertinent new evidence received more than one year following the September 2008 denial includes a December 2015 letter from H. Skaggs, M.D. in which he opined that the Veteran's stroke was related to his exposure to herbicides in service.  This additional evidence pertains to an element of the claim that was previously found to be lacking and raises a reasonable possibility of substantiating the claim by suggesting that the claimed residuals of a stroke may be related to service.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (evidence raises a reasonable possibility of substantiating a claim if it would trigger VA's duty to provide an examination).  As explained in the remand below, the evidence triggers VA's duty to provide an examination as to the nature and etiology of the Veteran's claimed residuals of a stroke.  The evidence is, therefore, new and material, and the claim of service connection for residuals of a stroke is reopened.

II. Reduction of Prostate Cancer Rating

The Veteran's prostate cancer is rated under 38 C.F.R. § 4.115b, DC 7527 which contemplates prostate gland injuries, infections, hypertrophy, or postoperative residuals.  A disability under this diagnostic code is rated as voiding dysfunction or urinary tract infection, whichever is predominant.

Malignant neoplasms of the genitourinary system (e.g., prostate cancer) are rated under 38 C.F.R. § 4.115b, DC 7528.  Under DC 7528, following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, a rating of 100 percent shall continue with a mandatory VA examination at the expiration of 6 months.  Any change in evaluation based upon that or any subsequent examination, shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, DC 7528.

Where a reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).

The provisions of 38 C.F.R. § 3.344 (a), (b) (2015) prescribe additional requirements for rating reductions but only apply to ratings that have continued for long periods at the same level (5 years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  38 C.F.R. § 3.344 (c).

At the time of the September 2012 reduction, the 100 percent rating for the Veteran's prostate cancer had been in effect since July 2008.  Thus, as the rating for prostate cancer had been in effect for less than five years, the provisions of 38 C.F.R. § 3.344 (a), (b), which provide additional regulatory hurdles to rating reductions, do not apply.  

The circumstances under which a disability rating may be reduced are specifically limited and carefully circumscribed by regulations promulgated by VA.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 280 (1992).

Where VA has reduced a veteran's rating without observing applicable laws and regulations, such a rating is void ab initio and the Court will set it aside as not in accordance with the law.  Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).

Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, supra at 595.

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
Malignant neoplasms of the genitourinary system are rated under 38 C.F.R. § 4.115b, DC 7528.  The provisions of DC 7528 have been interpreted as follows:

The rule actually requires an examination, not a reduction, six months after the assignment of total benefits.  If the claimant remains totally disabled, the 100 percent rating will continue without interruption.  A total rating will extend indefinitely after treatment is discontinued, with a required VA examination six months thereafter.  If the results of this or any subsequent examination warrant a reduction in rating, the reduction will be implemented under the provisions of 38 C.F.R. § 3.105(e).  

There can be no reduction at the end of six months since any proposed reduction would be based on the examination and the notification process can begin only after the examination is reviewed.  This method also has the advantage of offering a veteran more contemporary notice of any proposed action and, under the provisions of  38 C.F.R. § 3.105(e), expanding the opportunity to present evidence showing that the proposed action should not be taken.  59 Fed. Reg. 2525-6 (Jan. 18, 1994).

In this case, the rating reduction for prostate cancer was proposed in a December 2011 rating decision and implemented in the September 2012 rating decision, effective from December 1, 2012.

In the December 2011 rating decision, the RO proposed to reduce the disability rating for prostate cancer from 100 percent to 40 percent.  At that time, the RO noted a November 2011 VA examination which explained that the Veteran's prostate cancer was in remission and that there was no local recurrence or metastasis of the cancer.  The residuals of the cancer included urinary frequency of more than 5 times each night, a daytime voiding interval of between 1 and 2 hours, and erectile dysfunction.  The Veteran did not experience any urine leakage or obstructed voiding, there was no history of any recurrent symptomatic urinary tract or kidney infections, and there were no other residuals or complications due to the cancer.  Thus, a 40 percent rating was warranted based on the severity of the Veteran's voiding dysfunction.

The December 2011 rating decision notified the Veteran that he had a period of 60 days within which to submit additional evidence showing that the reduction should not have been made and that if additional evidence was not received within that period, the rating would be reduced.  Therefore, the December 2011 decision provided proper notice in accordance with 38 C.F.R. § 3.105(e).

In the September 2012 rating decision, the RO reduced the disability rating for prostate cancer from 100 percent to 40 percent, effective from December 1, 2012.  The reduction was based on a finding that the Veteran's cancer was in remission and that there were only residual urinary problems which warranted a 40 percent rating based on voiding dysfunction.  This is the maximum schedular rating under DCs 7527 and 7528 for urinary frequency.  A rating in excess of 40 percent for residuals of malignant neoplasms of the genitourinary system requires evidence of urine leakage or renal dysfunction.

A VA examination was conducted in November 2011 for purposes of assessing the severity of the Veteran's prostate cancer pursuant to DC 7528.  The examination report reflects that he was diagnosed as having prostate cancer in 2008, that the cancer was in remission, that radiation therapy was completed in 2008, and that he was in watchful waiting status.  He experienced a voiding dysfunction in that he urinated 4 to 5 or more times each night and there was a daytime voiding interval of between 1 and 2 hours, but there was no urine leakage, the voiding dysfunction did not require the use of an appliance, and it did not cause any signs or symptoms of obstructed voiding.  The Veteran experienced erectile dysfunction as a result of the treatment for prostate cancer, but there was no history of any recurrent symptomatic urinary tract or kidney infections, there were no other residual conditions or complications due to prostate cancer or treatment for prostate cancer, and there were no scars related to the treatment for prostate cancer.  A prostate-specific antigen (PSA) level of 0.09 had been recorded in September 2011.

The report of a March 2012 VA examination reiterates that the Veteran was diagnosed as having prostate cancer in 2008 and that radiation therapy was completed at that time.  The cancer remained in remission and the Veteran was in watchful waiting status.  He experienced nocturia and a daytime voiding interval of between 2 and 3 hours, but the voiding dysfunction did not cause any urine leakage, did not require the use of an appliance, and did not cause any signs or symptoms of obstructed voiding.  He continued to experience erectile dysfunction, but there was no history of any recurrent symptomatic urinary tract or kidney infections, there were no scars related to the prostate cancer, and there were no other residual conditions or complications due to prostate cancer or its treatment.

A schedular 100 percent rating will not be reduced without examination showing material improvement.  38 C.F.R. § 3.343(a).  In this case, the November 2011 and March 2012 VA examinations showed that the Veteran's prostate cancer had not recurred and that there were only urinary residuals of the disease and its treatment.  Hence, examinations have shown material improvement and the residuals of prostate cancer should be rated pursuant to DC 7527 and the Note to DC 7528.  The Veteran's residuals of prostate cancer are most appropriately rated in terms of voiding dysfunction, as there is no medical or lay evidence of renal dysfunction or urinary tract infection.  Voiding dysfunction is rated under the three subcategories of urine leakage, urinary frequency, and obstructed voiding.  See 38 C.F.R. § 4.115a.

The Veteran has been assigned a 40 percent rating based upon urinary frequency, effective from December 1, 2012.  This is the maximum possible schedular rating for urinary frequency and it contemplates daytime voiding interval of less than one hour or awakening to void five or more times per night.  There is no evidence of obstructed voiding, and the maximum schedular rating for obstructed voiding is only 30 percent.  Also, there is no evidence of any urine leakage, much less any urine leakage that met the criteria for the next higher percentage rating under 38 C.F.R. § 4.115a (i.e., 60 percent, which requires the use of any appliance or the wearing of absorbent materials which must be changed more than 4 times per day).  Hence, a higher rating on the basis of urine leakage was not warranted at the time of the September 2012 rating reduction.  38 C.F.R. § 4.115(b).  

The only other residual of the Veteran's prostate cancer was erectile dysfunction. Service connection for erectile dysfunction (impotence) and entitlement to special monthly compensation based on loss of use of a creative organ was granted by way of a January 2009 rating decision.  The Veteran did not appeal any aspect of this decision.  Also, as explained below, his symptoms do not warrant a compensable rating for erectile dysfunction.

In sum, the Veteran has been assigned a 40 percent rating based upon urinary frequency, effective from December 1, 2012.  This is the maximum possible schedular rating for urinary frequency.  38 C.F.R. § 4.115a.  Thus, as the evidence demonstrated improvement of the Veteran's prostate cancer, that there was no recurrence or metastasis of the cancer, and that there was no renal dysfunction or urine leakage requiring the use of an appliance or the wearing of absorbent materials which had to be changed more than 4 times per day at the time of the September 2012 rating reduction, a rating higher than 40 percent was not warranted at the time of the rating reduction.  Also, as explained below in the extraschedular consideration section of this decision, there was no allegation or evidence of exceptional factors in connection with the rating reduction, the Veteran's residual symptoms associated with his prostate cancer (i.e., urinary frequency and erectile dysfunction) are specifically contemplated by DCs 7527, 7528, and 7522, and there was no evidence of any other related factors (such as marked interference with employment or frequent periods of hospitalization) due to the service-connected prostate cancer and its residuals at the time of the rating reduction.  Thus, referral for consideration of an extraschedular evaluation is not warranted and the provisions of 38 C.F.R. § 3.321 could not serve as a basis for restoring the 100 percent rating or finding that the reduction to 40 percent was improper.

In light of the foregoing, the Board concludes that, pursuant to the provisions of 38 C.F.R. §§ 3.105(e) and 3.343(a), the evidence shows that the reduction in the rating for residuals of prostate cancer from 100 percent to 40 percent was proper.  Hence, the appeal must be denied.

III. Increased Rating

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).




A. Hearing Loss

Hearing loss is rated on the basis of examination results including a controlled speech discrimination test (Maryland CNC), and a pure tone audiometric test of pure tone decibel thresholds at 1000, 2000, 3000, and 4000 Hz with an average pure tone threshold obtained by dividing these thresholds by four.  38 C.F.R. § 4.85.

Once these test results have been obtained, employing Table VI, a Roman numeral designation of hearing impairment is ascertained based on a combination of the percent of speech discrimination and pure tone threshold average.  Once a Roman numeral designation of auditory acuity level for each ear has been determined, Table VII is used to determine the percentage evaluation for bilateral hearing loss by combining the Roman numeral designations of auditory acuity level for hearing impairment of each ear.  Id.

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss.  In such exceptional cases, the Roman numeral designation for hearing loss of an ear may be based only on pure tone threshold average, using Table VIA, or from Table VI, whichever results in the higher Roman numeral.  Exceptional hearing loss exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  In the latter situation, the higher Roman numeral, determined from Table VI or VIA, will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

The September 2012 VA examination report indicates that the Veteran's pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right ear
30
60
65
70
56
Left ear
40
55
65
80
60

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 76 percent in the left ear.

Using Table VI, the September 2012 VA examination revealed level I hearing in the right ear and level IV hearing in the left ear.  Combining level I hearing for the right ear and level IV hearing for the left ear according to Table VII yields a rating of 0 percent.

The Veteran has expressed his belief that the severity of his hearing loss warrants a higher rating.  He is competent to report the symptoms of his hearing disability and the Board has no legitimate basis to challenge the credibility of his contentions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  However, ratings for hearing loss are determined by a mechanical application of the VA rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).   The Veteran's statements do not show that he meets the specific pure tone thresholds and/or speech discrimination percentages required for a rating in excess of 10 percent for bilateral hearing loss at any time during the claim period.   

In reaching its decision in this appeal, the Board has resolved reasonable doubt in the Veteran's favor, where applicable.  The record does not show that the evidence is so evenly balanced as to warrant a rating in excess of 10 percent for bilateral hearing loss; nor does the evidence show that the Veteran's hearing disability more closely approximates the criteria for a higher rating.  Hence, the appeal is denied.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.85, DC 6100.

B. Residual Shrapnel Wound to the Scalp with Scars and Substernal Chest and Right Upper Thigh Scars

The Veteran's residual shrapnel wound to the scalp with scars is rated under 38 C.F.R. § 4.118, DC 7800.  Under DC 7800, a 10 percent rating is warranted for head scars with one characteristic of disfigurement.  38 C.F.R. § 4.118, DC 7800.

A 30 percent rating is warranted for head scars with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  Id. 

A 50 percent rating is warranted for head scars with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  Id.

An 80 percent rating is warranted for head scars with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  Id.

Note (1) indicates that the eight characteristics of disfigurement, for purposes of evaluation under DC 7800, are: (1) scar 5 or more inches (13 or more centimeters) in length, (2) scar at least one-quarter inch (0.6 centimeters) wide at widest part, (3) surface contour of scar elevated or depressed on palpation, (4) scar adherent to underlying tissue; (5) skin hypo-or hyper-pigmented in an area exceeding six square inches (39 square centimeters), (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters), (7) underlying soft tissue missing in an area exceeding six square inches (39 square centimeters), and (8) skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).  38 C.F.R. § 4.118, DC 7800, Note (1) (2015).

The Veteran's substernal chest and right upper thigh scars are rated under 38 C.F.R. § 4.118, DC 7804.  Under DC 7804, the following ratings apply: a 10 percent rating is warranted for one or two scars that are unstable or painful; a 20 percent rating is warranted for three or four scars that are unstable or painful; and a 30 percent rating is warranted for five or more scars that are unstable or painful.  38 C.F.R. § 4.118, DC 7804.

In the present case, the report of a March 2012 VA scars examination reflects that the Veteran had scars to the scalp, chest, and right upper thigh.  The scars of the trunk/extremities were not painful, they were not unstable with frequent loss of covering of skin over the scars, and they were not due to burns.  The right lower extremity (thigh) scar was due to saphenous vein harvesting.  The examiner who conducted the examination explained that the scar was linear and occasionally tender, but that the scar was unable to be measured because the Veteran was in a wheelchair and was unable to stand/ambulate and that the scar measurements could be found in a previous VA examination report.  (In this regard, a March 2011 VA cardiac examination report only reflects that there was a substernal chest scar which was linear and measured 25 centimeters by 1 centimeter.)  The March 2012 examination report also indicates that there was a linear anterior trunk scar (sternotomy scar) which measured 20 centimeters in length.  There were no deep non-linear scars of the trunk or extremities.

Moreover, there was a scalp scar which was reportedly occasionally tender, but examination revealed that the scar was not painful.  Also, the scalp scar was not unstable with frequent loss of covering of skin over the scar and was not due to a burn.  The examiner explained that the scar was unable to be measured due to obscuring hair and that the scar measurements could be found in a previous VA examination report.  (In this regard, an October 2008 VA examination report reflects that there was a scalp scar which measured 9 centimeters by 1 centimeter.)  There was no elevation, depression, adherence to underlying tissue, or missing underlying soft tissue associated with the scalp scar, there was no abnormal pigmentation or texture of the head, there was no gross distortion or asymmetry of facial features, and there was no visible or palpable tissue loss.

In addition, none of the Veteran's scars resulted in any limitation of function and there were no other pertinent physical findings, complications, conditions, signs, or symptoms associated with the scars.  The Veteran was diagnosed as having a shrapnel wound to the scalp and a scar to the chest and right upper thigh.

An April 2014 VA examination report reveals that there was a residual shrapnel wound scar on the scalp which measured 13 centimeters by 0.2 centimeters.  The scar was not painful, unstable with frequent loss of covering of skin, or due to a burn.  The surface contour of the scar was depressed on palpation, but there was no abnormal pigmentation or texture of the head, gross distortion or asymmetry of facial features, or visible or palpable tissue loss.  The scar did not result in any limitation of function and there were no other pertinent physical findings, complications, conditions, signs, or symptoms associated with the scar.  A diagnosis of a residual scalp scar was provided.

The above evidence reflects that the Veteran has a single scalp scar which was associated with two characteristics of disfigurement at the time of the April 2014 VA examination (i.e., the scar was more than 13 centimeters long and the surface contour of the scar was depressed on palpation).  Although these characteristics of disfigurement were not noted during the March 2012 examination, the examiner who conducted the examination explained that the scar was unable to be accurately viewed and measured due to obscuring hair and that a previous examination report should be referenced.  Hence, the Board finds that the March 2012 examination report cannot be used to accurately assess the severity of the Veteran's scalp scar.  It appears unlikely that the characteristics of disfigurement present during the April 2014 examination would have been absent at the time of the March 2012 examination.  In light of the finding of two characteristics of disfigurement during the April 2014 examination and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for a 30 percent rating for a residual shrapnel wound to the scalp have been met during the entire claim period. 

A rating higher than 30 percent for the service-connected scalp scar is not warranted at any time during the claim period because there is no evidence of any characteristics of disfigurement other than a scar length greater than 13 centimeters and depression of the scar.  Also, there is no evidence of any tissue loss, gross distortion or asymmetry of features, or any other disabling effects of the scalp scar.  

The Board acknowledges that the Veteran reported during the March 2012 examination that his scalp scar was occasionally tender.  He is certainly competent to report scar pain, but his report must be weighed against the objective evidence and its credibility must be assessed.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.  In the present case, objective examinations of the Veteran's scalp scar during the March 2012 and April 2014 examinations revealed that it was not painful.   The objective evidence of a lack of scar pain outweighs the Veteran's statements to the contrary and in light of the clinical evidence, the Board concludes that the Veteran's report of scalp scar pain is not credible.  Therefore, he is not entitled to a separate rating/rating higher than 30 percent for the scar on the basis of scar pain under DC 7804 at any time during the claim period.

Hence, the criteria for a 30 percent rating, but no higher, for a residual shrapnel wound to the scalp with scar have been met during the entire claim period.  38 U.S.C.A. § 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.118 DCs 7800-7805.

The above evidence also reflects that there are chest and right upper thigh scars.  There is no evidence that the chest scar is painful, but the March 2012 examination report indicates that the thigh scar is occasionally tender.  Therefore, a 10 percent rating is warranted for substernal chest and right upper thigh scars under DC 7804 on the basis of scar pain during the entire claim period.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.118, DC 7804.  A rating higher than 10 percent is not warranted at any time during the claim period because the chest and right thigh scars do not involve the head, face, or neck, they are not deep, nonlinear, or unstable, and there are no other disabling effects of the scars.

C. Impotence

The Veteran's impotence is rated under 38 C.F.R. § 4.115b, DCs 7599-7522.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2015).  Here, the use of DCs 7599-7522 reflects that there is no diagnostic code specifically applicable to the Veteran's service-connected impotence, and that this disability has been rated by analogy to deformity of the penis with loss of erectile power under DC 7522.  See 38 C.F.R. § 4.20 (allowing for rating of unlisted condition by analogy to closely related disease or injury). 

Under DC 7522, a single 20 percent disability rating is warranted for deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b, DC 7522.  Where the criteria for a compensable rating under a diagnostic code are not met and the rating schedule does not provide for a 0 percent rating, a noncompensable (0 percent) rating will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31.  Therefore, where both loss of erectile power and deformity are not demonstrated, a 0 percent rating is assigned for impotence.

In this case, the Veteran reported during VA examinations dated in November 2011 and March 2012 that he was unable to achieve an erection sufficient for penetration and ejaculation.  He was not taking any medication for the disability, had not undergone an orchiectomy, did not experience any retrograde ejaculation, and there was no history of any chronic epididymitis, epididymo-orchitis, or prostatitis.  The Veteran's penis, testes, and epididymis were not objectively examined per his request, but he reported that he had a normal anatomy and that there were no penile, testicular, or epididymis deformities or abnormalities.  There were no other pertinent physical findings, complications, conditions, signs, or symptoms.  The Veteran was diagnosed as having erectile dysfunction.

The evidence reflects that the Veteran has been diagnosed with loss of erectile power (i.e., impotence).  However, there is no evidence of any penile deformity at any time during the claim period.  The Veteran's penis was not objectively examined at any time during the claim period per his request, but he specified during the March 2012 examination that he had a normal anatomy with no penile deformity or abnormality.  Thus, as no penile deformity has been shown, a compensable rating for impotence under DC 7522 is not warranted at any time during the claim period.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.31, 4.115b, DC 7522.  (The Veteran is already receiving special monthly compensation on account of loss of use of a creative organ, and no provision of 38 U.S.C.A. § 1114 allows for a higher rate of special monthly compensation based on this disability.)



D. Extraschedular Consideration

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director of Compensation Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The Board must specifically address whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

There is no allegation or evidence of exceptional factors in this appeal.  The symptoms associated with the Veteran's disabilities are all contemplated by the appropriate rating criteria as set forth above.  Specifically, hearing loss, loss of erectile power, a disfiguring scalp scar, and a painful thigh scar are specifically contemplated by the criteria in DCs 6100, 7522, 7800, and 7804, respectively.  Also, as explained above, the Veteran's residual symptoms associated with his prostate cancer (i.e., urinary frequency and erectile dysfunction) are specifically contemplated by DCs 7527, 7528, and 7522.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

A veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, however, there are no symptoms caused by service-connected disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.


ORDER

As new and material evidence has been received, the claim of service connection for residuals of a stroke is reopened, and the appeal is granted to this extent only.

The reduction in the rating for residuals of prostate cancer from 100 percent to 40 percent was proper; the appeal is denied.

Entitlement to a rating in excess of 10 percent for bilateral hearing loss is denied.

Entitlement to a 30 percent rating (but no higher) for a residual shrapnel wound to the scalp with scar is granted, subject to the laws and regulations governing the award of monetary benefits.
Entitlement to a 10 percent rating (but no higher) for substernal chest and right upper thigh scars is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a compensable rating for impotence is denied.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, 20 Vet. App. at 83.)

In this case, the report of a March 2014 VA psychiatric examination reveals that the Veteran experienced a stroke in 2006 and that he had been physically dependent since that time.  The psychologist who conducted the March 2014 examination diagnosed the Veteran as having emotional lability which was likely a direct result of his stroke.  Thus, there is competent evidence of current residuals of a stroke.  In his December 2015 letter, Dr. Skaggs opined that it was likely ("as likely as not") that the Veteran's exposure to herbicides in service (which was linked to the atherosclerosis causing his coronary artery disease) also caused the atherosclerosis in the arteries carrying blood to the brain, which in turn caused his stroke.  In support of his opinion, Dr. Skaggs explained how coronary artery disease results in reduced blood flow to the heart due to plaque build-up in the coronary arteries.  Although coronary artery disease did not cause the Veteran's stroke, Dr. Skaggs reasoned that the process was the same with respect to ischemic strokes (i.e. plaque build-up in the arteries which supply blood to the brain) and that the Veteran suffered an embolic stroke which is one of the most common ischemic strokes and which occurs when a blood clot or other debris forms away from the brain (commonly in the heart) and is swept through the bloodstream to lodge in narrower brain arteries.

Despite the fact that Dr. Skaggs explained how the cause of ischemic strokes is similar to the effects of coronary artery disease, he did not provide a specific explanation for how the Veteran's stroke was related to his herbicide exposure in service.  Nevertheless, there is competent evidence of current residuals of a stroke and a medical opinion suggesting that the Veteran's stroke and its residuals may be related to in-service herbicide exposure.  Therefore, VA's duty to obtain an examination as to the nature and etiology of any current residuals of a stroke is triggered.  Such an examination is needed to identify the current residuals of the Veteran's stroke and to obtain a medical opinion as to the etiology of his stroke.

With respect to the claim for an increased rating for the service-connected cardiac disability, the provisions of 38 C.F.R. § 4.100 direct that even if the requirements for a 30 percent rating are met with regard to various cardiovascular system disabilities (including coronary artery disease), metabolic equivalents (METs) testing is required in all cases except: (1) when there is a medical contraindication, (2) when the left ventricular ejection fraction has been measured and is 50 percent or less, (3) when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year, or (4) when a 100 percent rating can be assigned on another basis.  38 C.F.R. § 4.100 (2015).

The Veteran was afforded a VA examination in March 2012 to assess the severity of the service-connected coronary artery disease.  There is no evidence that any exercise tolerance test was conducted during the examination, despite the fact that none of the exceptions in 38 C.F.R. § 4.100 were evident in the examination report. As no actual METs level was provided as part of the March 2012 examination and no sufficient explanation has been given for why such information was not able to be determined, a remand is required in order to afford the Veteran a new VA cardiac examination. 
As for the claim for increased ratings for the service-connected knee disabilities, disabilities evaluated on the basis of limitation of motion require VA to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2015), pertaining to functional impairment. The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-4 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R § 4.59 (2015).

The Veteran was afforded a VA examination in March 2012 to determine the severity of his service-connected knee disabilities.  The ranges of knee motion were reported and it was noted that there was objective evidence of left knee weakened movement.  However, the examiner did not identify at what point (if any) in the range of left knee motion weakened movement caused functional impairment.  Thus, clarification is required and a new VA examination should be conducted to assess the severity of the service-connected right and left knee disabilities.  See Mitchell, 25 Vet. App. at 43-4; 38 C.F.R. §§ 4.40, 4.45, 4.59.

As for the claim for an increased rating for the service-connected residuals of a shell fragment wound to the right arm, an October 2008 VA examination report indicates that this disability involved an injury to Muscle Group V.  A VA examination was conducted in March 2012 to assess the severity of the residuals of a shell fragment wound to the right arm, but the examination was limited to right arm scarring and did not address the extent of any current muscle injury.  Hence, a remand is necessary to afford the Veteran a VA muscle injury examination.

With respect to the claim for a TDIU, the Board recognizes that the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one, but is rather a determination for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  However, medical examiners are responsible for providing a full description of the effects of disability upon a veteran's ordinary activity.  See 38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013). The record currently contains inconsistent and insufficient information as to whether the Veteran is unemployable due solely to his service-connected disabilities.  Hence, the Board finds that the Veteran should be afforded a VA Social and Industrial Survey that provides a full description of the effects of his service-connected disabilities on his ordinary activities, to include his employability. 

Also, the claim for a TDIU is inextricably intertwined with the service connection and increased rating issues on appeal.  Furthermore, the claim for a certificate of eligibility for an automobile and/or specially adapted equipment is inextricably intertwined with the claim of service connection for residuals of a stroke.  Thus, the Board will defer adjudication of the TDIU and automobile/specially adapted equipment claims.

Moreover, the VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

In March 2014, the Veteran submitted a signed and completed "Authorization and Consent to Release Information" form (VA Form 21-4142) for records of treatment for a stroke from Atoka County Medical Center.  The AOJ did not take any action to attempt to obtain the identified records.  Also, a December 2008 VA rehabilitation outpatient consultation note indicates that the Veteran received rehabilitation following his stroke at a facility in Hugo.  When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and ask for a release to obtain the records.  If the Veteran does not provide the release, VA should ask the Veteran to obtain the records.  38 C.F.R. § 3.159(e)(2).  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records. 
Updated VA treatment records should also be secured upon remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify the location and name of any VA or private medical facility where he has received treatment for a psychiatric disability, a stroke and its residuals, a cardiac disability, a knee disability, and a right arm disability, to include the dates of any such treatment.

The Veteran shall also specifically be asked to complete authorizations for VA to obtain all records of his treatment for a psychiatric disability, a stroke and its residuals, a cardiac disability, a knee disability, and a right arm disability from Atoka County Medical Center (see the March 2014 VA Form 21-4142), the location in Hugo where he received rehabilitation following his stroke (see the December 2008 VA rehabilitation outpatient consultation note), and any other sufficiently identified private treatment provider from whom records have not already been obtained.  The AOJ shall attempt to obtain any relevant private treatment records for which a sufficient release is obtained.  All efforts to obtain these records must be documented in the file. 

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims.  All such notification must be documented in the file.
 
2.  Obtain all outstanding VA records of treatment from the VA Medical Center in Oklahoma City, Oklahoma dated from May 2009 through the present; contained in the Orlando Vista electronic records system and dated from February 2014 through the present; from the VA North Texas Health Care System dated from September 1999 through the present; and all such records from any other sufficiently identified VA facility. 

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

3.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination to determine the nature of any current residuals of a stroke and the etiology of his stroke.  All indicated tests and studies shall be conducted.

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall identify any residuals of a stroke that have been diagnosed since May 2013.  

The examiner shall also specifically answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the Veteran's stroke had its clinical onset in service, had its onset in the year immediately following service, is related to his presumed exposure to herbicides in service, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the Veteran's stroke was caused by his service-connected coronary artery disease, status post coronary artery bypass graft and/or residual shrapnel wound to the scalp with scar?

(c)  Is it at least as likely as not (50 percent probability or more) that the Veteran's stroke was aggravated by his service-connected coronary artery disease, status post coronary artery bypass graft and/or residual shrapnel wound to the scalp with scar?

If aggravated, specify the baseline level of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

In formulating the above opinions, the examiner shall specifically acknowledge and comment on any residuals of a stroke diagnosed since May 2013, the Veteran's presumed exposure to herbicides in service, and Dr. Skaggs' December 2015 opinion.

The examiner must provide reasons for each opinion given.

4.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination to assess the current severity of his service-connected coronary artery disease.  All indicated tests and studies shall be conducted.

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner must conduct and report the results of appropriate exercise test(s) needed to properly calculate the Veteran's METs (metabolic equivalents).  The examiner shall report the actual level of METs that result in dyspnea, fatigue, angina, dizziness, or syncope. If METs testing is not possible, the examiner must provide reasons why such testing was not conducted. An estimated level of activity (expressed in METs and supported by specific examples, such as slow stair climbing) that results in dyspnea, fatigue, angina, dizziness, or syncope may only be provided if actual testing is contraindicated for medical reasons, if the left ventricular ejection fraction has been measured and is 50 percent or less, or if chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year. 

The examiner shall also report whether the Veteran has congestive heart failure (and, if so, the number of episodes in the previous year) or left ventricular dysfunction (and, if so, the percentage ejection fraction). 

The examiner shall also report whether the Veteran has sustained ventricular arrhythmia and/or atrioventricular block.

The examiner must provide reasons for any opinion given. 

5.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination to evaluate the severity of his service-connected right and left knee disabilities.  All indicated tests and studies shall be conducted.

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The ranges of right and left knee flexion and extension shall be reported in degrees.  The examiner shall also specify whether and to what extent there is any additional loss of knee flexion and/or extension (stated in degrees) due to any weakened movement, excess fatigability, incoordination, flare ups, and/or pain.  In this regard, some speculation/conjecture on the examiner's part may be necessary.

The examiner shall report if there is ankylosis of either knee and, if so, the angle at which the knee is held.

The examiner shall also report whether there is subluxation or instability of either knee, and if present, provide an opinion as to its severity (i.e., slight, moderate, or severe).

The examiner shall also report the severity of any scars associated with the service-connected knee disabilities, to include whether any scar causes any loss of function.  Each scar size, and whether any scar is superficial, deep, nonlinear, unstable, or painful shall also be noted. 

The examiner must provide reasons for any opinion given.

6.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA muscle injury examination to evaluate the current severity of his service-connected residuals of a shell fragment wound to the right arm.  All indicated tests and studies shall be conducted.
 
All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall report all signs and symptoms associated with the service-connected residuals of a shell fragment wound to the right arm, including, but not limited to, any orthopedic, muscle, and neurologic impairment. 

The examiner must specifically identify the muscle group injury (by muscle group number), if any, that is associated with the residuals of a shell fragment wound to the right arm.  The examiner shall note the presence and severity of any signs and symptoms of muscle disability associated with the residuals of a shell fragment wound to the right arm, such as: loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, uncertainty of movement, scars, intermuscular scarring, loss of deep fascia, loss of muscle substance, impairment of muscle tonus, impaired endurance, abnormal muscle swelling and hardness in contraction, X-ray evidence of minute multiple scattered foreign bodies, scar adhesion, diminished muscle excitability, muscle atrophy, adaptive contraction of an opposing muscle group, or muscle induration.

The ranges of any joint impaired due to the residuals of a shell fragment wound to the right arm shall be reported in degrees.  The examiner shall also specify whether and to what extent there is any additional loss of joint motion (in degrees or other appropriate measurement) due to any weakened movement, excess fatigability, incoordination, flare ups, and/or pain.  In this regard, some speculation/conjecture on the examiner's part may be necessary.

The examiner shall report the nature and severity of any ankylosis and of any other orthopedic impairment associated with the residuals of a shell fragment wound to the right arm.

The examiner shall specify any nerves affected by the residuals of a shell fragment wound to the right arm and provide an opinion as to the severity of any associated paralysis, neuritis or neuralgia.

The examiner shall also report the severity of any scars associated with the residuals of a shell fragment wound to the right arm, to include whether any scar causes any loss of function.  Each scar size, and whether any scar is superficial, deep, nonlinear, unstable, or painful shall also be noted. 

The examiner must provide reasons for any opinion given.

7.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA Social and Industrial Survey to ascertain the impact of his service-connected disabilities (coronary artery disease, status post coronary artery bypass graft; prostate cancer; left knee osteoarthritis, status post total knee replacement; right knee osteoarthritis; tinnitus; a residual shrapnel wound to the scalp with scar; residuals of a shell fragment wound to the right arm with scar and metallic foreign bodies; bilateral hearing loss; substernal chest and right upper thigh scars; and impotence) on his ordinary activities, to include his employability.  All indicated tests and studies shall be conducted.
All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall specifically answer the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (coronary artery disease, status post coronary artery bypass graft; prostate cancer; left knee osteoarthritis, status post total knee replacement; right knee osteoarthritis; tinnitus; a residual shrapnel wound to the scalp with scar; residuals of a shell fragment wound to the right arm with scar and metallic foreign bodies; bilateral hearing loss; substernal chest and right upper thigh scars; and impotence) would, in combination or individually and without regard to any non service-connected disabilities, be sufficient to preclude him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him?

(b)  Would the above opinion change if a psychiatric disability and/or residuals of a stroke were considered service-connected disabilities?

In formulating the above opinions, the examiner shall specifically acknowledge and comment on the December 2015 opinion from vocational consultant S. Barnes.

The examiner must provide reasons for each opinion given.

8.  If a full benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


